DETAILED ACTION
The instant application having Application No. 16/269,149 filed on February 6, 2019 is presented for examination by the examiner.
Election/Restrictions
Claims 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 5, 2021.
Applicant's election with traverse of Species I, Figs. 3A and 3B in the reply filed on May 5, 2021 is acknowledged.  The traversal is on the ground(s) that the search of the different species would be coextensive.  This is not found persuasive because with regard to applicants allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive. Further, while there may be some overlap in the searches of the two inventions, there is not reason to believe that the searches would be identical.  Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper.
The requirement is still deemed proper and is therefore made FINAL.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted on February 6, 2019 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 1/13/2020 and 4/17/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 27-28, and 35 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Vallius USPGPub 20170184848 (hereafter Vallius).
	Regarding claim 1, Vallius teaches (Fig. 7) “A display apparatus (Fig. 7, paragraph 32 “near-eye display system”) comprising: 
a display device (imager 205) configured to output a first image (virtual images/objects 702); 
an optical coupler (710, 715, 718) configured to: 
combine the first image received through a first path from the display device (path into the top of 710 in Fig. 7) with a second image (real world objects 720) received through a second path (see 705) that is different from the first path (one enters from the top surface the other enters from the real-world-side surface), 
output, through an exit surface of the optical coupler (surface on which tunable LC lens 718 resides), a first light corresponding to the first image in a first polarization and a second light corresponding to the second image in a second polarization (see paragraph 36, the virtual light is TE polarized light while the real-world image is TM polarized light); and 
a polarization selection optical system (tunable LC lens 718) arranged on the exit surface of the optical coupler (see Fig. 7) and configured to have different refractive power with respect to the first light of the first polarization and the second light of the second polarization (paragraph 36: “As the out-coupled virtual images have a TE-polarization state, they can be acted upon by the tunable LC lens 718 to impart variable focus. However, the tunable LC lens is configured for sensitivity to TE-polarized light therefore it does not affect the focus of TM-polarized light from the real world.”).
	Regarding claim 2, Vallius teaches “the display apparatus of claim 1 (see above), wherein the first polarization and the second polarization are linear polarizations that are perpendicular to each other (TE polarized light and TM polarized light).”

Regarding claim 27, Vallius teaches (Fig. 7) “A display apparatus (Fig. 7, paragraph 32 “near-eye display system”) comprising: 
a display device (imager 205) configured to output a first image(virtual images/objects 702); 
an optical coupler (710, 715, 718) configured to: 
combine the first image received through a first path from the display device (path into the top of 710 in Fig. 7) with a second image (real world objects 720) received through a second path (see 705) that is different from the first path (one enters from the top surface the other enters from the real-world-side surface), and 
output a first light corresponding to the first image in a first polarization and a second light corresponding to the second image in a second polarization (see paragraph 36, the virtual light is TE polarized light while the real-world image is TM polarized light) through an exit surface (surface on which tunable LC lens 718 resides); 
a polarization selection optical system (tunable LC lens 718) arranged on the exit surface of the optical coupler (see Fig. 7) and configured to have a first refractive power with respect to the first light of the first polarization and a second refractive power with respect to the second light of the second polarization, the first refractive power being different from the second refractive power (paragraph 36: “As the out-coupled virtual images have a TE-polarization state, they can be acted upon by the tunable LC lens 718 to impart variable focus. However, the tunable LC lens is configured for sensitivity to TE-polarized light therefore it does not affect the focus of TM-polarized light from the real world.”); and 
a processor (controller 750 or operating system thereof, paragraph 33) configured to generate a control signal (paragraph 33 “control signals”) to control at least one of the first refractive power and the second refractive power of the polarization selection optical system (paragraph 33, the first refractive power is controllable).”
Regarding claim 28, Vallius-Spitzer-Robbins teaches the display apparatus of claim 27, and Vallius further teaches “wherein the processor is further configured to adjust the first refractive power according to depth information of the first image (e.g. paragraph 31 “The focusing lens 605 is configured to vary the focus of the virtual images so that the virtual image can stay focused at varying distances in the real world …dynamically operates the lenses to keep the real-world images at the correct distance within the user's FOV as the user's gaze changes”).”

Regarding claim 35, Vallius teaches “The display apparatus of claim 1, being a wearable see-through type display device (Fig. 7, paragraph 32 “near-eye display system” which outputs a real-world image).”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vallius as applied to claim 2 above, and further in view of Sung et al. USPGPub 20180107000 A1 (hereafter Sung).
Regarding claim 3, Vallius teaches “the display apparatus of claim 2 (see above), wherein the optical coupler comprises: 
an optical waveguide (waveguide 710) comprising a first surface (top surface in Fig. 7 unto which the virtual image is incident), a second surface (real-world-side surface), and the exit surface (surface on which 718 resides), wherein the first image is incident on the first surface (see Fig. 7) and the second image is incident on the second surface (see Fig. 7).” However, Vallius does not explicitly teach “a beam splitter arranged in the optical waveguide in an inclined manner with respect to the exit surface.”
Note that Vallius does teach paragraph 32 “other types of waveguides may also be utilized in alternative implementations. For example, such waveguides include refractive waveguides, reflective waveguides, holographic waveguides, polarized waveguides, and prism waveguides.”
Sung teaches (Fig. 11, paragraph 77) a see through type display apparatus with a polarization-dependent lens unit LU10. Sung further teaches “a beam splitter (polarization beam splitter PT10) arranged in an inclined manner (see Fig. 11) with respect to the exit surface (exit surface of WP10).”
 Taken together Vallius and Sung teach a beam splitter arranged in the optical waveguide, because Vallius teaches the waveguide, Sung teaches a see-through type optical system (Fig. 1, paragraph 77) that reflects the virtual image and transmits the real world image, via an inclined polarization beam splitter (PT10, Fig. 11), and Vallius teaches that the polarizing filter 715 “can also be directly incorporated into the structure of the waveguide 710” (paragraph 34). 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a waveguide with an inclined polarization beam splitter for the diffractive waveguide of Vallius, since Vallius teaches that other types of waveguides may be used, such as reflective waveguides and polarized waveguides (see paragraph 32).   
Regarding claim 4, the Vallius-Sung combination introduced for claim 3, further teaches (Sung)

	Regarding claim 6, the Vallius-Sung combination teaches claim 3, and Vallius further teaches “wherein the optical coupler further comprises: a first polarizer arranged between the display device and the optical waveguide to transform the first image into a first polarization state (paragraph 2 “The optical display system is arranged to be polarization-sensitive so that virtual images from an imager are out-coupled from the waveguide with TE-polarization.”); and a second polarizer (715) arranged on the second surface of the optical waveguide to transform the second image into a second polarization state (see insert in Fig. 7, description thereof in paragraph 35).”
	Regarding claim 7, the Vallius-Sung combination introduced for claim 3, teaches the display apparatus of claim 6 (see above), wherein the beam splitter comprises a half mirror (Sung paragraph 119, “the polarization beam splitter PT10 may be a transflective member” which is a half mirror in that it reflects half the light, namely the half with one polarization and transmits the other half of the light, namely the half with the orthogonal polarization).”
Regarding claim 8, the Vallius-Sung combination teaches the display apparatus of claim 3, and Vallius further teaches “wherein the polarization selection optical system comprises a polarization selection lens (718, paragraph 36: “polarization-sensitive tunable LC lens”) configured to have refractive power with respect to light of a certain polarization and to not have refractive power with respect to light a polarization different from the certain polarization (e.g. paragraph 33: “An electrically-modulated tunable liquid crystal (LC) lens 718 is disposed on the back, eye-side of the waveguide 710 and is configured, in this particular illustrative example, to act only upon light in a TM-polarized state to implement variable focus.”).”
Regarding claim 9, the Vallius-Sung combination teaches the display apparatus of claim 8, and Vallius further teaches “wherein the polarization selection lens has the refractive power with respect to the light of the certain polarization, the refractive power being adjustable according to a control signal from outside the display apparatus (see paragraph 33 “act only upon light in a TM-polarized state”; “the modulation is performed responsively to control signals (not shown) provided by various control and/or operating systems and the like supported on a given device such as an HMD device.”).”
	Regarding claims 10 and 11, the Vallius-Sung combination teaches the display apparatus of claim 8, and Vallius further teaches (claim 10) “wherein the polarization selection lens is further configured to have a … refractive power with respect to the light of the first polarization and to not have the refractive power with respect to the light of the second polarization (e.g. paragraph 67: “only light in the second polarization state is out-coupled to the tunable LC lens and subject to variable focus while light from real-world objects in the first polarization state is not subject to variable focus”).” and (claim 11) “wherein the polarization selection lens is further configured to have a … refractive power with respect to light of a first circular polarization and to not have refractive power with respect to light of a second circular polarization that is opposite to the first circular polarization (e.g. paragraph 67: “only light in the second polarization state is out-coupled to the tunable LC lens and subject to variable focus while light from real-world objects in the first polarization state is not subject to variable focus” paragraph 72: “the first and second polarization states include one of linearly-polarized or circularly-polarized.”).”. However, Vallius fails to explicitly teach “wherein the polarization selection lens is further configured to have a positive refractive power”.
	Sung teaches “wherein the polarization selection lens is further configured to have a positive refractive power (paragraph 12: “wherein the incident light-dependent lens unit has a positive first refractive power with respect to the first-path light and has a second refractive power different from the first refractive power with respect to the second-path light”).”

(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
	In the instant case:
(1) Both Vallius and Sung teach there is a need to focus the virtual image light differently from the real-world image light. 
	(2) There are only three types of refractive power that the polarization sensitive LC lens of Vallius could exhibit, namely, positive, negative, or zero. Sung teaches that such a incident light-dependent lens unit may have a positive first focal length with respect to the first-path light when the first-path light is incident on the first lens and has a first polarization direction, paragraph 16.
	(3) One ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success given that Sung teaches such a positive refraction for a LC lens. 
	(4) (A) The scope and content of the prior art has been explained above with respect to Vallius and Sung. (B) the difference between the claimed invention and Vallius is the sign of the refractive power of the polarization selective lens. (C) One of ordinary skill in the art could look to Sung who teaches that the polarization selective lens should provide a positive refraction to the image light.

Regarding claim 12, the Vallius-Sung combination teaches the display apparatus of claim 11, however Vallius fails to explicitly teach “wherein the polarization selection optical system further comprises a quarter-wave plate arranged between the exit surface and the polarization selection lens.”
Sung teaches “wherein the polarization selection optical system further comprises a quarter-wave plate (WP10, paragraph 120 “a quarter-wave plate”) arranged between the exit surface and the polarization selection lens (see Fig. 11, WP10 is between PT10 and LU10).”
Sung further teaches that such a wave-plate enables the use of a lens unit that acts on circularly polarized light (Fig. 11), and Vallius teaches that the variable lens may act on circularly polarized light (paragraph 72). 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the system of Vallius a quarter-wave plate between the exit-surface of the optical coupler and the polarization selection lens as taught by Sung, for the purpose of changing the linearly polarized light into circularly polarized light when the polarization selection lens is configured to act on circularly polarized light as taught by Sung (paragraph 120) and suggested by Vallius (paragraph 72). 
Regarding claim 13, the Vallius-Sung combination teaches the display apparatus of claim 8, and Vallius further teaches “wherein an incident surface of the polarization selection lens is parallel with the exit surface of the optical coupler (see Fig. 7).”
Regarding claim 14, the Vallius-Sung combination teaches the display apparatus of claim 8, and Vallius further teaches “wherein the polarization selection lens comprises an optical anisotropic material (paragraph 67: tunable liquid crystal (LC) lens) having different refractive indices with respect to the light of the certain polarization and light of another polarization that is different from the certain polarization (e.g. paragraph 67 “a tunable liquid crystal (LC) lens that is configured to impart variable focus on light that has a second polarization state, the second polarization state being orthogonal to the first polarization state” see also paragraph 33).”
Regarding claim 17, the Vallius-Sung combination teaches the display apparatus of claim 3, but Vallius is silent regarding “further comprising an aberration correcting optical member configured to correct optical aberration corresponding to the first image.”
Sung teaches “further comprising an aberration correcting optical member configured to correct optical aberration corresponding to the first image (paragraph 104 “Also, when there is an aberration of the lens unit LU12, a separate element and/or algorithm may be introduced to compensate or correct the aberration.”).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a separate element to correct aberrations of the polarization selection lens as taught by Sung in the HMD of the Vallius-Sung combination when there is an aberration to be corrected as taught by Sung paragraph 130. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vallius in view of Sung as applied to claim 4 above, and further in view of Wall et al. USPGPub 20170299860 (hereafter Wall).
	Regarding claim 5, the Vallius-Sung combination teaches the display apparatus of claim 4, but Vallius is silent regarding “wherein the optical waveguide further comprises a transmittance adjusting coating layer provided at least partially on the second surface and the exit surface to reduce a 
	Wall teaches (Fig. 11) a HMD “wherein the optical waveguide further comprises a transmittance adjusting coating layer (opacity filter 1114) provided at least partially on the second surface and the exit surface (1114 covers the second surface in Fig. 11, which is at least partially on the second surface and the exit surface) to reduce a transmittance of light of the second image incident through the second surface and emitted from the optical coupler (paragraph 130 “Opacity filter 1114 filters out natural light (either on a per pixel basis or uniformly) to enhance the contrast of the virtual imagery”) without passing through the polarization beam splitter (see Fig. 11 opacity filter 1114 is present in regions of 100 that do not have out-put couplers 116).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an opacity filter as taught by Wall in the HMD device of Vallius for the purpose of enhancing the contrast of the virtual imagery as taught by Wall (paragraph 130). 

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vallius in view of Sung as applied to claim 17 above, and further in view of Spitzer US 5886822 (hereafter Spitzer).
Regarding claim 18, the Vallius-Sung combination teaches the display apparatus of claim 17, however, Vallius is silent regarding “wherein the aberration correcting optical member comprises a lens arranged between the display device and the first surface.”
Spitzer teaches “wherein the aberration correcting optical member comprises a lens arranged between the display device and the first surface (Fig. 7 col. 7 lines 25-31 "Additionally, lenses 330 and 340, or 360 and 370, or any combination, may comprise achromatic lenses for color correcting dispersion effects in the optical system, or other lens combinations to reduce image aberrations.").”

Regarding claim 20 the Vallius-Sung combination teaches the display apparatus of claim 17, however, Vallius is silent regarding “wherein the optical waveguide further comprises a third surface between the second surface and the exit surface, the third surface being away from the first surface, and the aberration correcting optical member is a mirror arranged on the third surface.” 
Spitzer teaches (see Fig. 19B, mirror 900) “wherein the optical waveguide further comprises a third surface (Fig. 19B, the surface where mirror 900 is located) between the second surface and the exit surface (see Fig. 19B), the third surface being away from the first surface (see Fig. 19B), and the aberration correcting optical member is a mirror arranged on the third surface (col. 13 lines 23-25: “This element 900 serves the same function optically as the lens 370.” together with col. 7 lines 25-31 “Additionally, lenses 330 and 340, or 360 and 370, or any combination, may comprise achromatic lenses for color correcting dispersion effects in the optical system, or other lens combinations to reduce image aberrations." teaches that 900 may reduce image aberrations.).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a mirror on a third surface as taught by Spitzer Fig. 19B, as the unspecified aberration correction element of Sung in the Vallius-Sung combination for the purpose of reducing image aberrations as taught by Spitzer (col. 7 lines 25-31). 

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vallius in view of Spitzer US 5886822 (hereafter Spitzer).
Regarding claim 22, Vallius teaches “A display apparatus (Fig. 7, paragraph 32 “near-eye display system”) comprising: 
a display device (imager 205) configured to output a first image(virtual images/objects 702); 
an optical coupler (710, 715, 718) configured to: 
combine the first image received through a first path from the display device (path into the top of 710 in Fig. 7) with a second image (real world objects 720) received through a second path (see 705) that is different from the first path (one enters from the top surface the other enters from the real-world-side surface), and 
output a first light corresponding to the first image in a first polarization and a second light corresponding to the second image in a second polarization (see paragraph 36, the virtual light is TE polarized light while the real-world image is TM polarized light) through an exit surface of the optical coupler(surface on which tunable LC lens 718 resides); 
a polarization selection optical system (tunable LC lens 718) arranged on the exit surface of the optical coupler (see Fig. 7) and configured to have different refractive power with respect to the first light of the first polarization and the second light of the second polarization (paragraph 36: “As the out-coupled virtual images have a TE-polarization state, they can be acted upon by the tunable LC lens 718 to impart variable focus. However, the tunable LC lens is configured for sensitivity to TE-polarized light therefore it does not affect the focus of TM-polarized light from the real world.”); 
… and 
a processor (controller 750 or operating system thereof, paragraph 33) configured to control the variable optical device to control a characteristic of the first image (paragraph 33 “control signals” the first refractive power is controllable).”
	However, Vallius fails to teach “a variable optical device arranged on an optical path along which the first image travels towards the polarization selection optical system.”

	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the HMD of Vallius to have a variable separation of the optical components in the temple of the HMD as taught by Spitzer for the purpose of providing a focus adjustment of the virtual image as taught by Spitzer (col. 9 lines 13-45).
	Regarding claim 23, the Vallius-Spitzer combination teaches the display apparatus of claim 22, but Vallius is silent regarding “wherein the variable optical device comprises a lens or a mirror having a variable refractive power and is configured to adjust a location of the lens or the mirror on an optical axis or adjust the variable refractive power.”
Spitzer teaches “wherein the variable optical device comprises a lens or a mirror having a variable refractive power (lenses 550, 560, 530 and 360) and is configured to adjust a location of the lens or the mirror on an optical axis or adjust the variable refractive power (adjusts the location on the optical axis, see col. 9 lines 13-45).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the HMD of Vallius to have a variable separation of the optical components in the temple of the HMD as taught by Spitzer for the purpose of providing a focus adjustment of the virtual image as taught by Spitzer (col. 9 lines 13-45).

Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vallius in view of Spitzer as applied to claim 23 above, and further in view of Robbins et al. US 10,502,876 (hereafter Robbins). 
Regarding claim 24, the Vallius-Spitzer combination teaches the display apparatus of claim 23, 
However Vallius is silent regarding “wherein the processor is further configured to set a range for controlling the variable optical device according to depth information of the first image.”
	Robbins teaches a HMD with adjustable focus elements. Robbins teaches “wherein the processor is further configured to set a range for controlling the variable optical device according to depth information of the first image (col. 5 line 51 to col. 6 line 4 :“The imaging application can receive focus adjust data, such as eye-tracking data and/or other sensor data, and determine the focal distance of the environment based on the focus adjust data that indicates the eye accommodation distance of a user. The imaging application is also implemented to initiate focus control signals to control a combination of the focus elements 118 being switched-on or switched-off to adjust the focus depth of the virtual image” in this instance the depth information of the first image is the depth at which the first image should be displayed to match the eye accommodation distance determined from eye-tracking or sensor data).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the controller of Vallius to match the depth of the virtual image to the eye accommodation distance as taught by Robbins for the purpose of avoiding eye-strain as taught by Robbins (col. 1 lines 46-60).
Regarding claim 25, the Vallius-Spitzer combination teaches the display apparatus of claim 23, however, Vallius is silent regarding “wherein the processor is further configured to set a range for controlling the variable optical device according to eyesight information of an observer.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the controller of Vallius to match the depth of the virtual image to the eye accommodation distance as taught by Robbins for the purpose of avoiding eye-strain as taught by Robbins (col. 1 lines 46-60).
Regarding claim 26, the Vallius-Spitzer combination teaches the display apparatus of claim 23, however, Vallius is silent regarding “wherein the processor is further configured to adjust a range for controlling the variable optical device according to depth information of the first image and eyesight information of an observer.”
Robbins teaches “wherein the processor is further configured to adjust a range for controlling the variable optical device according to depth information of the first image and eyesight information of an observer (col. 5 line 51 to col. 6 line 4 :“The imaging application can receive focus adjust data, such as eye-tracking data and/or other sensor data, and determine the focal distance of the environment based on the focus adjust data that indicates the eye accommodation distance of a user. The imaging application is also implemented to initiate focus control signals to control a combination of the focus elements 118 being switched-on or switched-off to adjust the focus depth of the virtual image” in this instance the depth information of the first image is the depth at which the first image should be 

Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vallius as applied to claim 27 above and further in view of Spitzer US 5886822 (hereafter Spitzer).
Regarding claim 31, Vallius teaches the display apparatus of claim 27, but is silent regarding “further comprising a variable optical device arranged on an optical path along which the first image travels towards the polarization selection optical system.”
Spitzer, in Figs. 11 and 12, teaches “a variable optical device (Fig. 11 511 and 360, col. 9 lines 13-45: “provides a degree of focus adjustment by permitting the distance between the end surface 511 of relay 510 and the lens 360 to be varied” Fig. 11 550, 560, 530, 360, col. 9 lines 13-45: “This lens system accomplishes the reduction of image size and further makes possible the adjustment of focus through mechanical sleeve 570 in the manner previously described.”) arranged on an optical path along which the first image travels (path from 320 to 300).”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the HMD of Vallius to have a variable separation of the optical components in the temple of the HMD as taught by Spitzer for the purpose of providing a focus adjustment of the virtual image as taught by Spitzer (col. 9 lines 13-45).
Regarding claim 32, the Vallius-Spitzer combination teaches the display apparatus of claim 31, but Vallius is silent regarding “wherein the variable optical device comprises a lens or a mirror having a third refractive power and configured to adjust a location of the lens or the mirror on an optical axis or adjust the third refractive power.”
Spitzer teaches “wherein the variable optical device comprises a lens or a mirror  having a third refractive power (lenses 550, 560, 530 and 360) and configured to adjust a location of the lens or the 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the HMD of Vallius to have a variable separation of the optical components in the temple of the HMD as taught by Spitzer for the purpose of providing a focus adjustment of the virtual image as taught by Spitzer (col. 9 lines 13-45).
	
Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vallius in view of Spitzer as applied to claim 32 above, and further in view of Robbins et al. US 10,502,876 (hereafter Robbins). 
Regarding claim 33, the Vallius-Spitzer combination teaches the display apparatus of claim 32, but Vallius is silent regarding “wherein the processor is further configured to adjust the third refractive power or the location according to depth information of the first image.”
	Robbins teaches a HMD with adjustable focus elements. Robbins teaches “wherein the processor is further configured to adjust the third refractive power or the location according to depth information of the first image (col. 5 line 51 to col. 6 line 4 :“The imaging application can receive focus adjust data, such as eye-tracking data and/or other sensor data, and determine the focal distance of the environment based on the focus adjust data that indicates the eye accommodation distance of a user. The imaging application is also implemented to initiate focus control signals to control a combination of the focus elements 118 being switched-on or switched-off to adjust the focus depth of the virtual image” in this instance the depth information of the first image is the depth at which the first image should be displayed to match the eye accommodation distance determined from eye-tracking or sensor data).”

 Regarding claim 34, the Vallius-Spitzer combination teaches the display apparatus of claim 32, but Vallius is silent regarding “wherein the processor is further configured to adjust the third refractive power or the location according to eyesight information of an observer.” 
Robbins teaches a HMD with adjustable focus elements. Robbins teaches “wherein the processor is further configured to adjust the third refractive power or the location according to eyesight information of an observer (col. 5 line 51 to col. 6 line 4 :“The imaging application can receive focus adjust data, such as eye-tracking data and/or other sensor data, and determine the focal distance of the environment based on the focus adjust data that indicates the eye accommodation distance of a user. The imaging application is also implemented to initiate focus control signals to control a combination of the focus elements 118 being switched-on or switched-off to adjust the focus depth of the virtual image” in this instance the eyesight information of an observer is the eye-tracking data).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the controller of Vallius to match the depth of the virtual image to the eye accommodation distance as taught by Robbins for the purpose of avoiding eye-strain as taught by Robbins (col. 1 lines 46-60).

Allowable Subject Matter
Claims 19, 21 and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 19, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein a shape of a curved surface of the lens or a location of the lens on an optical axis is adjusted according to a control signal from outside the display apparatus.”
	Regarding claim 21, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein a shape of a curved surface in the mirror or a location of the mirror on an optical axis is adjusted according to a control signal from outside the display apparatus.”
Regarding claim 29, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the processor is further configured to adjust the second refractive power according to eyesight information of an observer.” Notably, the second refractive power in Vallius is zero and not adjustable. 
Regarding claim 30, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the processor is further configured to … adjust the second refractive power according to eyesight information of an observer.” Notably, the second refractive power in Vallius is zero and not adjustable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872